784 F.2d 544
UNITED STATES of America, Appellee,v.Thomas Calvin RICKS, etc., Appellant.UNITED STATES of America, Appellee,v.James A. CARTER, Appellant.UNITED STATES of America, Appellee,v.Marcell MOFFATT, etc., Appellant.UNITED STATES of America, Appellee,v.Stanley RODGERS, Appellant.UNITED STATES of America, Appellee,v.Kerney William LINDSEY, etc., Appellant.UNITED STATES of America, Appellee,v.Clifton Leo FRISBY, Appellant.UNITED STATES of America, Appellee,v.Beatrice ROBERTS, Appellant.UNITED STATES of America, Appellee,v.Maurice David KING, etc., Appellant.
Nos. 83-5060 to 83-5066 and 83-5081.
United States Court of Appeals,Fourth Circuit.
Feb. 13, 1986.

1
Appeals from the United States District Court for the District of Maryland, at Baltimore;  Alexander Harvey, Jr., District Judge.


2
Ransom J. Davis, Stuart R. Blatt, Baltimore, Md., W. Gary Kohlman, Washington, D.C., Charles Lee Nutt, William H. Murphy (H. Russell Smouse, Harry J. Matz;  Melnicove, Kaufman, Weiner & Smouse, P.A., Baltimore, Md., on brief), for appellants.


3
J. Frederick Motz, U.S. Atty., Baltimore, Md., for appellee.


4
Prior report:  4th Cir., 776 F.2d 455.

ORDER

5
The appellee's petition for rehearing and suggestion for rehearing in banc were submitted to this Court.  In a requested poll of the Court, Judges Russell, Hall, Murnaghan, Chapman, Wilkinson and Sneeden voted to rehear the cases in banc;  and Chief Judge Winter and Judges Widener, Phillips, Sprouse and Ervin voted against rehearing the cases in banc.  A majority of judges having voted to grant rehearing in banc,


6
IT IS ORDERED that rehearing in banc is granted.


7
IT IS FURTHER ORDERED that these cases shall be calendared for argument at the April, 1986 session of Court.


8
Entered at the direction of Chief Judge Winter.